         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS                                               ENTERED
                                       HOUSTON DIVISION                                                        06/02/2021

------------------------------------------------------------ §
In re:                                                       §      Chapter 11
                                                             §
CBL & ASSOCIATES                                             §      Case No. 20-35226 (DRJ)
PROPERTIES, INC., et al.,                                    §
                                                             §      (Jointly Administered)
                                    Debtors.1                §
------------------------------------------------------------ §        (Docket No. 11)

              INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL

         Upon the Emergency Motion of Debtors Requesting (I) Joint Administration of Additional

Chapter 11 Case and (II) That Certain Orders in the Chapter 11 Case of CBL & Associates

Properties Inc., et al., Be Made Applicable to New Debtor (the “Motion”)2; and upon

consideration of the First Day Declaration; and this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and consideration of the

Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due

and proper notice of the Motion having been provided; and such notice having been adequate and

appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and this Court having reviewed the Motion and the objection thereto filed by Agent (as

defined below); and a hearing having been held on May 26, 2021 to consider the Motion; and the

Additional Debtor and U.S. Bank having further discussed the relief requested in the Motion and


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the
    purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Motion.


                                                         1
156285.01002/126036150V.2
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 2 of 8




agreed to the relief set forth herein; and this Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and it appearing that

the relief requested in the Motion is in the best interests of the Additional Debtor and their

respective estates and creditors; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED:

         1.        For purposes of this Final Order, the term “Cash Collateral” shall be deemed to

include, without limitation, the Additional Debtor’s “Cash Collateral” as defined under section

363 of the Bankruptcy Code.

         2.        The Additional Debtor is authorized to use Cash Collateral in accordance with the

terms of this Order.

         3.        As adequate protection for the ability to use the Cash Collateral, the Additional

Debtor shall (i) continue to maintain and operate the Additional Debtor’s property and business in

the ordinary course of business, including the payment of operating expenses, tenant allowances

and required capital expenditures (the “Property Expenses”) as permitted by this Order and the

budget annexed hereto as Exhibit 1 (the “Budget”), (ii) segregate all rents and revenues received

from tenants at the Additional Debtor’s property and all other proceeds from operation of the

Additional Debtor’s property after payment of the Property Expenses, and (iii) continue to use and

maintain its current cash management system, including by requiring all tenant receipts to be

deposited into the lockbox account at U.S. Bank.

         4.        On the last Friday of each month, the Additional Debtor shall deliver to the advisors

to U.S. Bank National Association, as agent under that certain Construction Loan Agreement,

dated as of May 13, 2016, as amended ( the “Agent”), an updated Budget (each, an “Updated

Budget”). Upon receipt of the Updated Budget, the Agent shall have three (3) days to object to



                                                     2
156285.01002/126036150V.2
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 3 of 8




any Property Expenses contemplated in the Updated Budget. If the Additional Debtor and the

Agent cannot resolve such objection within three (3) days, then the Agent shall file with this Court

an objection (a “Budget Objection”) to such Property Expenses, which Budget Objection may be

heard on an emergency basis. Pending resolution of a Budget Objection, any disputed Property

Expenses shall not be paid.

         5.        Pursuant to section 105(a) of the Bankruptcy Code, and all in accordance with the

Budget, the Additional Debtor is authorized, on an interim basis, to make payments in accordance

with the Preexisting Orders set forth on Exhibit 2 annexed hereto from the Initial Debtors’ chapter

11 cases [Case No. 20-35226 (DRJ)].

         6.        In accordance with the Budget, the Additional Debtor is authorized to pay the

management fee due the week ending June 5, 2021. The Agent reserves all rights to contest the

payment of any future management fees at the Final Hearing (as defined herein).

         7.        To the extent the Additional Debtor uses Cash Collateral, and solely to the extent

of diminution in value of Agent’s interest in collateral of the Additional Debtor as determined by

the Bankruptcy Court, the Agent shall be granted, pursuant to Sections 361(2), 363(e) and 506 of

the Bankruptcy Code, replacement liens on the Additional Debtor’s post-petition acquired assets

of the same type, and to the same extent, validity and priority as the liens held by Agent on all of

the Additional Debtor’s assets as of May 26, 2021 (the “Petition Date”).

         8.        Nothing herein shall be deemed to be a waiver by the Agent or the Lenders of any

other rights it may have under applicable law in or against the Additional Debtor’s interests in

property, including, but not limited to, setoff and recoupment rights, which rights the Agent

expressly reserves on behalf of itself and the Lenders.




                                                   3
156285.01002/126036150V.2
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 4 of 8




         9.        Nothing herein shall be deemed to prevent the Agent from seeking to terminate the

use of Cash Collateral for any breach by the Additional Debtor of the terms hereof or to obtain

relief from the automatic stay or to assert any other rights, claims, remedies, or defenses available

to them, nor shall anything contained herein deprive the Additional Debtor or any other party in

interest of the right to oppose any such action.

         10.       Nothing herein shall (i) preclude the Agent from asserting that it is not adequately

protected, requesting additional adequate protection or making any contention respecting valuation

of collateral or the amount of their claims or (ii) preclude the Additional Debtor or any other party

in interest from contesting such assertions.

         11.       Nothing contained in the Motion or in this Order is intended to be or shall be

deemed as a waiver of any rights or claims arising under section 506(c) of the Bankruptcy Code

and all such rights and claims are expressly preserved and reserved.

         12.       Any reversal, modification, or vacation of this Order shall not affect the validity or

priority of any obligation of the Additional Debtor to the Agent incurred or arising by operation

of law, or any security interest or lien granted to the Agent under this Order, before the effective

date of such reversal, modification, or vacation. Notwithstanding the entry of any subsequent stay

or any such reversal, modification, or vacation, all uses of the Cash Collateral, and the security

interests and liens granted to the Agent by the Additional Debtor under this Order before the

effective date of such stay, reversal, modification, or vacation, shall be governed in all respects by

the original provisions of this Order and the Agent shall be entitled to all the rights, privileges, and

benefits with respect to all such uses, obligations, security interests, and liens.

           13.      Any objection to the entry of the Final Order must be filed on or before 4:00

    a.m./p.m. Central Time on June 15, 2021 (the “Objection Deadline”). A final hearing on the

                                                                                                  Motion

                                                     4
156285.01002/126036150V.2
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 5 of 8




shall take place on June 22, 2021 at 12:30 p.m.Central Time before the Honorable Judge Jones,

United States Bankruptcy Judge (the “Final Hearing”). Objections shall be in writing and shall be

filed with the clerk of the Court on or before the Objection Deadline.

         14.       Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

         15.       The Additional Debtor is authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order. The Automatic Stay is hereby modified solely to the

extent necessary to permit the Additional Debtor’s to commit all acts and take all actions necessary

to implement this Final Order and all acts, actions, and transfers contemplated herein.

         16.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.


Dated: Signed: June 02,2021
        _____________, 2021.
        Houston, Texas
                                                 ____________________________________
                                                      ____________________________________
                                                 THE HONORABLE    DAVID R. JONES
                                                      DAVID R. JONES
                                                      UNITED
                                                 UNITED       STATES
                                                         STATES      BANKRUPTCY
                                                                 BANKRUPTCY        JUDGE
                                                                               JUDGE




                                                    5
156285.01002/126036150V.2
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 6 of 8




                                     Exhibit 1

                                      Budget




                                         1
156285.01002/126036150V.2
                                                Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 7 of 8
CBL & Associates Properties Inc
Laredo Outlet Shoppes, LLC Cash Flow Budget
$ in thousands

                                          Post-Petition
     Fiscal Week                            Wk 1         Wk 2        Wk 3           Wk 4         Wk 5        Wk 6       Wk 7        Wk 8          Wk 9          Wk 10       Wk 11       Wk 12        Wk 13        13Wk
     Fiscal Month                          May-21       Jun-21      Jun-21         Jun-21       Jun-21      Jul-21      Jul-21      Jul-21        Jul-21        Jul-21      Aug-21     Aug-21       Aug-21
     Week Ending                           5/29/21      6/5/21     6/12/21        6/19/21      6/26/21      7/3/21     7/10/21     7/17/21       7/24/21       7/31/21      8/7/21     8/14/21      8/21/21       Total
     Fcst / Actual                           Proj        Proj        Proj           Proj         Proj        Proj        Proj        Proj          Proj          Proj        Proj        Proj         Proj        Proj

I. Receipts
   1 Rent Payment Receipts                      -           323         149               47           35      253         236             63        108           174         295             80           34     1,798
                        1
   2 Sales Tax Rebates                          -           -           -             -            -           110         -           -             -             -           -           -            -            110
   3 Other Receipts                             -             43          20               6            5       34           32             8          14            23          39            11            5       240
   4     Total Receipts                         -           367         169               53           40      397         268             71        122           197         335             91           39     2,149
II. Operating Disbursements
   5 Salaries/Commissions                       -           (20)        -             (24)         -            (20)         (0)       (24)              (0)       (22)         -          (16)         -           (127)
   6 Real Estate Taxes                          -           -           -             -            -           (662)       -           -             -             -            -          -            -           (662)
   7 Utilities, Maintenance and Repairs         -           (32)        (57)            (5)          (5)        (27)       (59)          (7)           (7)         (27)         (55)         (3)          (3)       (287)
   8 Other Property Expenses                    -           (62)        (15)          (26)         (47)         (60)         (7)       (25)          (45)          (54)         (31)       (11)         (42)        (425)
   9 Management Fees                            -           (23)        -             -            -            (23)       -           -             -             (23)         -          -            -            (69)
 10      Total Op. Disbursements                -          (138)        (71)          (54)         (52)        (793)       (66)        (56)          (52)         (126)         (86)       (30)         (45)      (1,570)
III. Non Operating Cash Flows
 11 Capital Expenditures                        -           (14)            (5)       (18)        (320)         -          -           (18)          -             -            -          (18)         -           (393)
 12 Debt Service                                -           -           -             -            -            -          -           -             -             -            -          -            -            -
 13      Subtotal Ordinary Course               -           (14)            (5)       (18)        (320)         -          -           (18)          -             -            -          (18)         -           (393)
14     Net Cash Flows                           -           215             93        (19)        (332)        (396)       202             (3)           70            71      249             43           (6)      186
IV. Cash Balance
 15 Beginning Book                              915         915       1,130         1,223        1,204          872        476         678           675           745          816      1,064        1,107          915
 16 + Net Cash Flow                             -           215          93           (19)        (332)        (396)       202          (3)           70            71          249         43           (6)         186
 17 Ending Book                                 915       1,130       1,223         1,204          872          476        678         675           745           816        1,064      1,107        1,101        1,101

       1. The application for the Q1 2021 Sales Tax Rebate has been submitted to the City of Laredo in the amount of $110,346. Laredo expects to receive this
       amount around the first week in July. Laredo is currently in negotiations with Webb County to receive approximately $480,000
       in past due (2018-2020) Tax Abatements. Due to the uncertainty of the timing, this amount has not been included.




                                                                                   DRAFT - HIGHLY PRELIMINARY
                                                                    PRIVILEGED AND CONFIDENTIAL - SUBJECT TO MATERIAL CHANGE                                                                           5/28/2021 2:44 PM

                                                                                                 Debtor's Exhibit No. 2
                                                                                                      Page 1 of 1
         Case 20-35226 Document 1194 Filed in TXSB on 06/02/21 Page 8 of 8




                                                Exhibit 2

                                  Preexisting Orders Entered in
                               CBL & Associates Properties, Inc., et al.
                                    Case No. 20-35226 (DRJ)


   ECF No.                                               Order

                     Order Authorizing the Appointment of Epiq As Claims, Noticing,
        30           Administrative and Administrative Agent Nunc Pro Tunc to the Petition Date
                     Relief (Entered: 11/02/2020)
                     Order Granting Complex Chapter 11 Bankruptcy Case Treatment Relief
        35
                     (Entered: 11/02/2020)
                     Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                     Payment to Utility Companies; (II) Establishing Procedures for Resolving
        61           Objections by Utility Companies, (III) Prohibiting Utility Companies from
                     Altering, Refusing, or Discontinuing Service, and (IV) Granting Related Relief
                     (Entered: 11/02/2020)
                     Order (I) Authorizing Debtors to Pay Prepetition Obligations To Critical
        63           Service Providers and Lien Claimants and (II) Granting Related Relief
                     (Entered: 11/02/2020)
                     Order (I) Authorizing Debtors to Pay Certain Prepetition Taxes and Fees and
        68
                     (II) Granting Related Relief (Entered: 11/02/2020)
                     Order (I) Authorizing Debtors to (A) Pay Prepetition Wages, Salaries,
                     Reimbursable Expenses, and Other Obligations on Account of Compensation
        69
                     and Benefits Programs and (B) Continue Compensation and Benefits Programs
                     and (II) Granting Related Relief (Entered: 11/02/2020)
                     Order (I) Authorizing Debtors to (A) Maintain Their Insurance Programs and
                     Surety Bond Program and (B) Honor All Obligations with Respect Thereto, (II)
        70
                     Modifying Automatic Stay with Respect to Workers’ Compensation Claims,
                     and (III) Granting Related Relief (Entered: 11/02/2020)

                     Final Order Authorizing (I) Payment of Tenant Obligations and (II) Granting
       262
                     Related Relief (Entered: 11/23/2020)




                                                    1
156285.01002/126036150V.2
